DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title has been amended and the previous objection is removed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAYAKAWA et al. (US 20210210251 hereinafter Hayakawa) in view of TANAKA et al. (US 20170309370 hereinafter Tanaka) in further view of  IKEYA (US 20180114606 hereinafter Ikeya).

In regards to claim 1, Hayakawa discloses;” A wiring system (Abstract), comprising: a digital signal wire that transmits digital signals in the wiring system (Fig. 2B (61), Paragraphs 0005-0006); and an analog signal wire that transmits analog signals in the wiring system (Fig. 2B (51), Paragraphs 0005-0006, abstract), and wherein the analog signal wire includes a copper wire or a copper alloy wire (Paragraph 0048 discloses the conductors are capable of being copper or another conductive material)”, but does not directly disclose;” wherein the digital signal wire includes an aluminum wire or an aluminum alloy wire.”
However, Tanaka discloses a similar wiring structure to support both an analog and digital wiring structure as shown in Fig. 4, and further discloses that the conductors are capable of 
Ikeya discloses a wire harness with conductors formed with aluminum and further discloses in paragraph 0003 that it is increasingly common to use aluminum conductors within automobiles for weight reduction, suppressing any deterioration and corrosion prevention. It would have been obvious to one skilled in the art to use aluminum conductors in place of copper to minimize weight while maintaining good strength and corrosion properties. Using aluminum conductors as disclosed by Ikeya for some of the wires as disclosed by both Hayakawa and Tanaka would have been a matter of choice by the skilled artisan, and when combined, the claimed invention is disclosed. A reference anticipates a claim if it discloses the claimed invention “such that a skilled artisan could take its teachings in combination with his own knowledge of the particular art and be in possession of the invention.” See In re Graves, 69 F.3d 1147, 1152 (Fed. Cir. 1995) (quoting In re LeGrice, 301 F.2d 929, 936 (CCPA 1962)).

In regards to claim 4, a modified Hayakawa discloses;" The wiring system according to claims 1, comprising: a plurality (Ikeya Fig. 5 (40)) of the digital signal wires, and wherein each digital signal wire of the plurality of the digital signal wires is an aluminum wire or an aluminum alloy wire (Paragraphs 0002-0004).

Claims 2, 3, 5, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAYAKAWA et al. (US 20210210251 hereinafter Hayakawa) in view of TANAKA et al. (US 20170309370 hereinafter Tanaka) in further view of  IKEYA (US 20180114606 hereinafter Ikeya) as applied to claim 1 above, and further in view of American Wire Gauge, AWG Cable Size Description for Aluminum Wire Cable (provided as an attachment in PTO 892 hereinafter "aluminum cable size").

In regards to claim 2, a modified Hayakawa discloses;" The wiring system according to claim 1", but does not directly disclose;" wherein the digital signal wire includes an aluminum wire or an aluminum alloy wire, the aluminum wire or aluminum alloy wire having a resistance per unit length of 210 mΩ/m or less."
However, Hayakawa does disclose that the digital (signal) wire is capable of being 0.4 mm to 1.0 mm in diameter (Paragraph 0052 conductor 61 shown in figure 2A). These sizes translate to conductors within the range of AWG sizes of 21 to 26.
As disclosed in "aluminum cable size" conductors having the aforementioned AWG sizes, the
resistance is given in Ohms/ 1000ft for pure aluminum (IACS 61.8) and translated to mOhms/m
as shown below.
AWG 	Ohms/1000ft. 	mOhms/m
21 	21.0 		68 mOhms/m
22 	26.5 		86.94 mOhms/m
24 	42.1 		138.1 mOhms/m
25 	53.1 		174.21 mOhms/m
26 	67.0 		219.81 mOhms/m
Therefore, using conventional AWG of 25-21 for the conductor size in aluminum, the claimed
invention is disclosed.
In regards to claim 3, a modified Hayakawa discloses;" The wiring system according to claim 1", but does not directly disclose;" wherein the digital signal wire includes an aluminum wire or an aluminum alloy wire, the aluminum wire or aluminum alloy wire having a resistance per unit length of 110 mΩ/m or greater."
However, Hayakawa does disclose that the digital (signal) wire is capable of being 0.4 mm to 1.0 mm in diameter (Paragraph 0052 conductor 61 shown in figure 2A). These sizes translate to conductors within the range of AWG sizes of 21 to 26.
As disclosed in "aluminum cable size" conductors having the aforementioned AWG sizes, the
resistance is given in Ohms/ 1000ft for pure aluminum (IACS 61.8) and translated to mOhms/m
as shown below.
AWG 	Ohms/1000ft. mOhms/m
21 	21.0 		68 mOhms/m
22 	26.5 		86.94 mOhms/m
24 	42.1 		138.1 mOhms/m
25	 53.1		 174.21 mOhms/m
26 	67.0 		219.81 mOhms/m
Therefore, using conventional AWG of 24-26 for the conductor size in aluminum, the claimed
invention is disclosed.

In regards to claim 5, a modified Hayakawa discloses;" The wiring system according to claim 4", but does not directly disclose;" wherein each digital signal wire of the plurality of the digital signal wires is an aluminum wire or an aluminum alloy wire, the aluminum wire or aluminum alloy wire having a resistance per unit length of 210 mΩ/m or less."

However, Hayakawa does disclose that the digital (signal) wire is capable of being 0.4 mm to 1.0 mm in diameter (Paragraph 0052 conductor 61 shown in figure 2A). These sizes translate to conductors within the range of AWG sizes of 21 to 26.
As disclosed in "aluminum cable size" conductors having the aforementioned AWG sizes, the
resistance is given in Ohms/ 1000ft for pure aluminum (IACS 61.8) and translated to mOhms/m
as shown below.
AWG 	Ohms/1000ft. mOhms/m
21 	21.0 		68 mOhms/m
22 	26.5 		86.94 mOhms/m
24 	42.1 		138.1 mOhms/m
25	 53.1		 174.21 mOhms/m
26 	67.0 		219.81 mOhms/m
Therefore, using conventional AWG of 25-21 for the conductor size in aluminum, the claimed
invention is disclosed.

In regards to claim 6, a modified Hayakawa discloses;" The wiring system according to claim 4", but does not directly disclose;" wherein each digital signal wire of the plurality of the digital signal wires is an aluminum wire or an aluminum alloy wire, the aluminum wire or aluminum alloy wire having a resistance per unit length of 110 mΩ/m or greater."
However, Hayakawa does disclose that the digital (signal) wire is capable of being 0.4 mm to 1.0 mm in diameter (Paragraph 0052 conductor 61 shown in figure 2A). These sizes translate to conductors within the range of AWG sizes of 21 to 26.
As disclosed in "aluminum cable size" conductors having the aforementioned AWG sizes, the
resistance is given in Ohms/ 1000ft for pure aluminum (IACS 61.8) and translated to mOhms/m
as shown below.
AWG 	Ohms/1000ft. mOhms/m
21 	21.0 		68 mOhms/m
22 	26.5 		86.94 mOhms/m
24 	42.1 		138.1 mOhms/m
25	 53.1		 174.21 mOhms/m
26 	67.0 		219.81 mOhms/m
Therefore, using conventional AWG of 24-26 for the conductor size in aluminum, the claimed
invention is disclosed.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAYAKAWA et al. (US 20210210251 hereinafter Hayakawa) in view of TANAKA et al. (US 20170309370 hereinafter Tanaka) in further view of  IKEYA (US 20180114606 hereinafter Ikeya)  as applied to claim 1 above, and further in view of AWG - American Wire Gauge and Circular Mils (Engineering ToolBox, (2004). AWG -American Wire Gauge and Circular Mils. provided in PTO 892 hereinafter "Toolbox").

In regards to claim 7, a modified Hayakawa discloses;" The wiring system according to claim 1", but does not directly disclose;" wherein the aluminum wire or the aluminum alloy wire has a conductor cross-sectional area of 0.35 mm2" 
However, Hayakawa does disclose that the digital (signal) wire is capable of being 0.4 mm to 1.0 mm in diameter (Paragraph 0052 conductor 61 shown in figure 2A). These sizes translate to conductors within the range of AWG sizes of 21 to 26.
"Toolbox" discloses that an AWG 22 conductor has an area of 0.326 mm2 and an AWG 21 has
an area of 0.410 mm2. However, based on various manufacturing parameters an AWG 22
conductor is capable of having a slightly larger area dependent on number of strand conductors
or if the conductors are compressed or not. It would have been obvious to one having ordinary
skill in the art at the time the invention was made to select a manufacturer that provided an
AWG 22 aluminum wire with the desired cross sectional area, since it has been held that
discovering an optimum value of a result effective variable involves only routine skill in the art.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, an AWG 22 conductor is capable of having an area of 0.35mm2 as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847